Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed March 19, 2021 in reply to the Non-final Office Action mailed December 22, 2020. Claim 41 has been amended; claims 1-40, 44, 45, 50, and 53-56 have been canceled; and no claims have been newly added. Claims 41-43, 46-49, 51, and 52 are currently under examination.
Withdrawal of Prior Claim Objections
Claim 41 has been satisfactorily amended. Therefore, the objections to claim 41 presented in the Non-final Office Action mailed December 22, 2020 are hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Okada et al. require the combination of 1,2-octanediol with tea tree oil, which combination is now excluded in view of newly amended claim 41. Therefore, the 35 USC 103 rejection presented in the Non-final Office Action mailed December 22, 2020 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all currently pending claim limitations, and is presented herein below which new grounds of rejection is necessitated by the present amendment. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 41-43, 46-49, 51, and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez de Castro et al. (U.S. Patent Application Pub. No. 2007/0065383), in view of Stoltz (French Patent Pub. No. FR 2771632 A1).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent (abstract; paragraphs 0027, 0030, 0038, 0040, 0054, 0064, 0079, 0080, 0085; claim 32).
Stoltz discloses an antimicrobial composition for e.g. cosmetic use on skin comprising a 1,2-octanediol and an N-acyl amino acid; wherein the 1,2-octanediol present in the amount of 0.001-10 wt%, and wherein the 1,2-octanediol can be the only 1,2-alkane diol in the composition. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
Fernandez de Castro et al. do not explicitly disclose that the further antimicrobial agent includes 1,2-octanediol. This deficiency is cured by the teachings of Stoltz.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Fernandez de Castro et al. and Stoltz, outlined supra, to devise Applicant’s presently claimed composition. 
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent. Since Stoltz discloses that cosmetic compositions containing about 0.001-10 wt% 1,2-octanediol and an N-acyl amino acid exhibit synergistically intensified antimicrobial action; one of ordinary skill in the art would be motivated to incorporate e.g. the combination of 1,2-octanediol and an N-acyl amino acid as the additional antimicrobial agent in the Fernandez de Castro et al. composition, with the reasonable expectation that the resulting composition will successfully produce a synergistically intensified antimicrobial effect when applied to skin. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Response to Arguments
Applicant’s arguments filed March 19, 2021 have been fully considered but they are now moot in view of the new grounds of rejection. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617